Citation Nr: 0518106	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-21 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for right ear 
hearing loss disability and assigned a noncompensable 
evaluation and denied service connection for a left ear 
hearing loss disability.  The veteran appealed the 
noncompensable evaluation assigned for right ear hearing loss 
disability and the denial of service connection for left ear 
hearing loss disability.

In August 2003, the Board granted service connection for left 
ear hearing loss disability and remanded the claim for 
entitlement to a compensable evaluation for right ear hearing 
loss disability, as the grant of service connection for left 
ear hearing loss disability would then cause the veteran's 
hearing loss to be evaluated based upon hearing loss in both 
ears, as opposed to hearing loss in the right ear only.  The 
RO effectuated the Board's decision in a February 2004 
decision, and reclassified the disability as bilateral 
hearing loss and assigned a noncompensable evaluation.  The 
veteran has appealed that evaluation.

Because the claim for service connection for left ear hearing 
loss was granted, it is no longer part of the current appeal.  


FINDING OF FACT

Bilateral hearing loss disability is manifested by an average 
puretone threshold of 54 decibels on the right and 48 
decibels on the left.  Discrimination ability averages at 
92 percent correct on the right and 92 percent correct on the 
left.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the March 2004 letter sent to the 
veteran.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. ----, ----, No. 02-1077, slip op. 
at 33 (April 14, 2005).  In addition, by virtue of the March 
2004 and January 2005 supplemental statements of the case, 
the veteran was provided with specific information as to why 
he was not entitled to a compensable evaluation for his 
service-connected bilateral hearing loss disability.  The 
veteran was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the March 2004 supplemental statement of the 
case, which addresses VA's duty to notify claimants of 
necessary information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's March 2004 letter, under the heading, "What Do We 
Still Need from You?," it stated, "If there is any other 
evidence or information that you think will support your 
claim, please let us know."  (Bold in original.)  The RO 
further stated, "Please send us any additional information 
or evidence within 60 days of the date of this letter, . . .. 
"  (Emphasis in original.)  The Board finds that such 
statements meet the requirements of the fourth element, as 
the veteran was placed on notice that he should submit any 
evidence in his possession that pertained to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the increased-rating claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records.  The veteran has submitted private medical records, 
and has not alleged that there are any outstanding records 
pertaining to his claim.  Additionally, the veteran has been 
provided with examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran states that he warrants a higher evaluation for 
the service-connected bilateral hearing loss disability.  

The veteran submitted the claim for service connection for 
bilateral hearing loss disability in January 2000.

A January 2000 private audiological evaluation shows puretone 
thresholds, in decibels, were approximately as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
65
70
60
LEFT
20
55
70
50

Discrimination in the right ear was 80 percent and 72 percent 
in the left ear.  

A May 2000 VA audiological evaluation shows puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
55
70
55
LEFT
25
50
60
50

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 96 percent in the left 
ear.  

An April 2003 VA audiological evaluation shows puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
70
70
LEFT
20
50
65
55

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 92 percent in the left 
ear.  

An April 2004 private audiological evaluation shows puretone 
thresholds, in decibels, were approximately as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
65
-
70
LEFT
20
60
-
65

Word discrimination in the right ear was 68 percent and was 
80 percent in the left ear.  The private otolaryngologist 
stated that the audiologic testing showed a "bilateral mild 
sloping moderate to severe sensorineural hearing loss."  She 
stated the word discrimination findings indicated a 40 to 
50 percent hearing loss, bilaterally.  

In an April 2004 statement, DN, stated she had been close 
friends with the veteran for over six years and had witnessed 
the decline of his ability to hear and communicate.  She 
stated that if the veteran did not wear his hearing aids, it 
was almost impossible for him to carry on a normal 
conversation.  DN added that whenever she and the veteran are 
in public situations where there is background noise, she has 
to constantly repeat herself.  

A January 2005 VA audiological evaluation shows puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
55
70
65
LEFT
20
50
65
55

The audiologist stated that he reviewed the veteran's claims 
file.  He stated that on testing, the puretone responses were 
judged to be reliable and accurate, but that the veteran did 
not respond "adequately" to the Maryland CNC word 
presentation "despite counseling."  The audiologist noted 
that there was little clinical difference between the 
puretone thresholds from the May 2000 and April 2003 
audiological evaluations and the current one.  He stated that 
during both prior tests for word recognition, the veteran 
scored 92 percent in the right ear and 96 and 92 percent in 
the left ear.  He concluded that the current word recognition 
scores were not poorer than the 92 percent previously 
obtained.   

In a statement received by the veteran following the January 
2005 audiological evaluation, the veteran expressed his 
disagreement with some of the findings made in the 
audiological evaluation report, particularly when the 
audiologist stated the veteran did not attempt to adequately 
respond to the Maryland CNC word presentation.  The veteran 
stated he cooperated during the examination.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
bilateral hearing loss disability.  This matter therefore is 
to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  Based upon the results of both the May 2000 
and April 2003 VA audiological evaluations, from Table VI of 
38 C.F.R. § 4.85, a Roman Numeral I is derived for both the 
right ear and the left ear.  A noncompensable evaluation is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I, the better ear, with column I.  

In the January 2005 audiological evaluation, the audiologist 
was unable to obtain accurate speech discrimination.  He 
noted, however, that the puretone thresholds shown in that 
evaluation were essentially the same as those shown in the 
May 2000 and April 2003 VA audiological evaluations.  This 
would indicate that the veteran's hearing loss had not 
worsened between the times those evaluations were conducted 
and the time of the January 2005 evaluation.  He also 
determined that based upon his clinical judgment, the 
veteran's word scores would not be poorer than 92 percent for 
each ear.  Therefore, based upon the results of the January 
2005 VA audiological evaluations, from Table VI of 38 C.F.R. 
§ 4.85, a Roman Numeral I is derived for both the right ear 
and the left ear.  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the 
better ear, with column I.  

There is a Table for evaluating hearing loss based solely 
upon puretone threshold averages; however, to use that Table, 
the veteran's puretone thresholds at each of the four 
specified frequencies would need to be 55 decibels or more or 
where the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86(a), (b) (2004).  The veteran does not meet either of 
these criteria.  However, assuming, without deciding, that 
this regulation would be applicable to the veteran's January 
2005 audiological evaluation, from Table VIa of 38 C.F.R. 
§ 4.85, a Roman Numeral III is derived for the right ear and 
for the left ear.  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row III 
with column III.  Thus, even under this standard the January 
2005 audiological evaluation does not establish a compensable 
evaluation for hearing loss.  

The Board has reported the findings in the private 
audiological evaluations; however, they have not been 
accorded any probative value for two reasons.  One, the 
actual puretone thresholds were not written out, and thus the 
Board guessed at the thresholds based upon the "O's" and 
the "X's" charted out.  Second, and more importantly, there 
is no indication in any of the private audiological 
evaluations that the evaluations were conducted in accordance 
with the Maryland CNC Test, which is a requirement for 
hearing testing for VA purposes.  38 C.F.R. § 4.85(a).  The 
Board notes that the puretone thresholds estimated in the 
private audiological evaluations are similar to the ones 
reported in VA audiological evaluation reports, which would 
indicate that the veteran's hearing loss is appropriately 
rated.

The Board is aware of the veteran's multiple complaints about 
not being able to hear well and having to wear hearing aids, 
as well as his friend's, DN, complaints regarding the 
veteran's hearing loss; however, it must be reiterated that 
disability ratings for hearing impairment are derived by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 
3 Vet. App. at 349.  There was no indication the audiological 
evaluations produced test results which were invalid.  The 
Board is aware that the veteran felt the January 2005 
audiological evaluation should be re-done; however, again, 
the puretone thresholds shown in that report were almost 
identical to those shown in the May 2000 and the April 2003 
VA audiological evaluation reports.  The Board is not making 
a determination regarding whether the veteran cooperated 
during the examination or not, but finds that another 
evaluation would not be useful, particularly when the 
puretone thresholds have not changed substantially between 
2000 and 2005.  The preponderance of the evidence is against 
a compensable evaluation for bilateral hearing loss 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.  Accordingly, in view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

The Board regrets that a more favorable determination could 
not be made in this case.  If the veteran feels his hearing 
loss has worsened at a later date, he may file a new claim 
for an increased evaluation.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


